Exhibit 10.1

 

GUARANTY

 

GUARANTY, dated as of March 7, 2003, made by Hewitt Associates LLC, a limited
liability company organized and existing under the laws of Illinois (the
“Guarantor”), in favor of Citigroup Inc. and each subsidiary or affiliate
thereof (including Citibank, N.A. and each of its branches wherever located)
(“Citigroup”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and to induce Citigroup to extend and/or maintain credit to
or for the account of the Guarantor’s wholly-owned subsidiaries listed on
Schedule A attached hereto and made a part hereof, which Schedule A may be
amended, supplemented or otherwise modified from time to time pursuant to
Section 11 hereof (each, a “Borrower”), the Guarantor agrees as follows:

 

1.  Guaranty.    The Guarantor unconditionally guarantees the punctual payment
when due, whether upon maturity, by acceleration or otherwise, of all
obligations (now or hereafter existing) of each Borrower to Citigroup under any
and all extensions of credit extended and/or maintained by Citigroup, whether
for principal, interest, fees, expenses or otherwise, in each case strictly in
accordance with the terms thereof (all such obligations of the Borrowers being
the “Obligations”) provided that the Guarantor’s maximum liability under this
Guaranty with respect to that portion of each Borrower’s Obligations consisting
of principal will not exceed the amount set forth next to such Borrower’s name
on Schedule A provided that, if any Borrower’s Obligations are denominated in a
currency other than U.S. Dollars, such amount will be increased to the extent
that fluctuations of currency conversion rates occurring after the date hereof
result in an increase in the equivalent of such Borrower’s Obligations in U.S.
Dollars. If any Borrower fails to pay any of its Obligations in full when due
(whether at stated maturity, by acceleration or otherwise), the Guarantor will
promptly pay the same to Citigroup. The Guarantor will also pay to Citigroup any
and all expenses (including without limitation, reasonable legal fees and
expenses) incurred by Citigroup in enforcing its rights under this Guaranty.
This Guaranty is a guaranty of payment and not merely of collection.

 

2.  Guaranty Absolute.    The Guarantor’s liability under this Guaranty is
unconditional irrespective of (i) any illegality, lack of validity or
enforceability of any Obligation, (ii) any amendment, modification, waiver or
consent to departure from the terms of any Obligation, including any renewal or
extension of the time or change of the manner or place of payment, (iii) any
exchange, substitution, release, non-perfection or impairment of any collateral
securing payment of any Obligation, (iv) any change in the corporate existence,
structure or ownership of any Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or its assets
or any resulting release or discharge of any Obligation, (v) the existence of
any claim, set-off or other rights that the Guarantor may have at any time
against any Borrower, Citigroup, or any other corporation or person, whether in
connection herewith or any unrelated transactions, provided that nothing herein
will prevent the assertion of any such claim by separate suit or compulsory
counterclaim, (vi) any law, regulation or order of any jurisdiction, or any
other event, affecting any term of any Obligation or Citigroup’s rights with
respect thereto, including, without limitation: (A) the application of any such
law, regulation, decree or order, including any prior approval, which would
prevent the exchange of a Non-USD Currency (as hereinafter defined) for U.S.
Dollars or the remittance of funds outside of such jurisdiction or the
unavailability of U.S. Dollars in any legal exchange market in such jurisdiction
in accordance with normal commercial practice; or (B) a declaration of banking
moratorium or any suspension of payments by banks in such jurisdiction or the
imposition by such jurisdiction or any governmental authority thereof of any
moratorium on, the required rescheduling or restructuring of, or required
approval of payments on, any indebtedness in such jurisdiction; or (C) any
expropriation,

 



--------------------------------------------------------------------------------

 

confiscation, nationalization or requisition by such country or any governmental
authority that directly or indirectly deprives the companies in such
jurisdiction of any payment obligation under any Obligations; or (D) any war
(whether or not declared), insurrection, revolution, hostile act, civil strife
or similar events occurring in such jurisdiction which has the same effect as
the events described in clause (A), (B) or (C) above (in each of the cases
contemplated in clauses (A) through (D) above, to the extent occurring or
existing on or at any time after the date of this Guaranty), and (vii) any other
circumstance (including without limitation, any statute of limitations) or any
existence of or reliance on any representation by Citigroup that might otherwise
constitute a defense to, or a legal or equitable discharge of, any Borrower or
the Guarantor or any other guarantor or surety.

 

Without limiting the generality of the foregoing, with respect to any
Obligations that, in accordance with the express terms of any agreement pursuant
to which such Obligations were created, were denominated in U.S. Dollars or any
currency other than the currency of the jurisdiction where the relevant Borrower
is principally located, the Guarantor guarantees that it shall pay Citigroup
strictly in accordance with the express terms of such agreement, including in
the amounts and in the currency expressly agreed to thereunder, irrespective of
and without giving effect to any laws of the jurisdiction where such Borrower is
principally located in effect from time to time, or any order, decree or
regulation in the jurisdiction where such Borrower is principally located.

 

It is the intent of this Section 2 that the Guarantor’s obligations hereunder
are and shall be absolute and unconditional under any and all circumstances.

 

3.  Waiver.    The Guarantor waives promptness, diligence, notice of acceptance,
notice of dishonor and any other notice with respect to any Obligation and this
Guaranty and any requirement that Citigroup exercise any right or take any
action against any Borrower or any collateral security or credit support.

 

4.  Reinstatement.    This Guaranty will continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Obligation is
rescinded or must otherwise be returned by Citigroup upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, all as though such
payment had not been made.

 

5.  Subrogation.  The Guarantor will not assert, enforce or otherwise exercise
any rights which it may acquire by way of subrogation under this Guaranty, by
any payment made hereunder or otherwise, until payment in full of the
Obligations and the termination of any and all agreements under which Citigroup
is committed to provide extensions of credit.

 

6.  Taxes.    Any and all payments by the Guarantor hereunder will be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto, excluding income or franchise taxes imposed on Citigroup’s net
income by the jurisdiction under the laws of which Citigroup is organized or any
political subdivision thereof or by the jurisdiction of Citigroup’s lending
office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
“Taxes”). If the Guarantor is required by law to deduct any Taxes from or in
respect of any sum payable hereunder (i) the sum payable will be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) Citigroup
will receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor will make such deductions, and (iii)
the Guarantor will pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. In addition, the
Guarantor will pay any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Guaranty or the Obligations (“Other Taxes”). The Guarantor
will promptly

 

2



--------------------------------------------------------------------------------

 

furnish to Citigroup the original or a certified copy of a receipt evidencing
payment thereof. The Guarantor will indemnify Citigroup for the full amount of
Taxes or Other Taxes paid by Citigroup or any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted, within 30 days of
Citigroup’s request therefor. Without prejudice to the survival of any other
agreement contained herein, the Guarantor’s agreements and obligations contained
in this Section will survive the payment in full of the Obligations, principal
and interest hereunder and any termination of this Guaranty.

 

7.  Place and Currency of Payment.    If any Obligation is payable in U.S.
Dollars, the Guarantor will make payment hereunder to Citigroup in U.S. Dollars
at 399 Park Avenue, New York, New York. If any Obligation is payable in a
currency other than U.S. Dollars (a “Non-USD Currency”) and/or at a place other
than the United States, and such payment is not made as and when agreed, the
Guarantor will, at Citigroup’s option, either (i) make payment in such Non-USD
Currency and at the place where such Obligation is payable, or (ii) pay
Citigroup in U.S. Dollars at 399 Park Avenue, New York, New York. In the event
of a payment pursuant to clause (ii) above, the Guarantor will pay Citigroup the
equivalent of the amount of such Obligation in U.S. Dollars calculated at the
rate of exchange at which, in accordance with normal banking procedures,
Citigroup may buy such Non-USD Currency in New York, New York on the date the
Guarantor makes such payment; provided, however, that the foregoing provisions
of this sentence shall not apply to any payments hereunder in respect of
Obligations that have been re-denominated into a Non-USD Currency as a result of
the application of any law, order, decree or regulation in any jurisdiction
other than the United States, which Obligations shall, for purposes of this
Guaranty, be deemed to remain denominated in U.S. Dollars and payable to
Citigroup in accordance with the first sentence of this Section 7.

 

8.  Intentionally Deleted

 

9.  Representations and Warranties.    The Guarantor represents and warrants
that: (i) the execution, delivery and performance by the Guarantor of this
Guaranty are within its corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (x) its charter or by-laws or
(y) any law or any contractual restriction binding on or affecting the Guarantor
or any entity that controls it, (ii) no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for the due execution,
delivery and performance by the Guarantor of this Guaranty, and (iii) this
Guaranty has been duly executed and delivered by the Guarantor and is its legal,
valid and binding obligation, enforceable against the Guarantor in accordance
with its terms.

 

10.  Continuing Guaranty.    This is a continuing guaranty and applies to all
Obligations whenever arising. This Guaranty is irrevocable and will remain in
full force and effect until the payment in full of the Obligations and all
amounts payable hereunder and the termination of all of the agreements relating
to the Obligations.

 

11.  Amendments, Etc.    No amendment or waiver of any provision of this
Guaranty, and no consent to departure by the Guarantor herefrom, will in any
event be effective unless the same is in writing and signed by Citibank, N.A.,
on behalf of Citigroup, and then such waiver or consent will be effective only
in the specific instance and for the specific purpose for which given.

 

12.  Addresses.    All notices and other communications provided for hereunder
will be in writing (including telecopier communication), and mailed, telecopied
or delivered to it, if to the Guarantor, at its address at Hewitt Associates
LLC. 100 Half Day Road Lincolnshire, IL 60069, Attention: Mr. John L. Szajna,
Treasurer, and if to Citigroup, at its address: Citibank, 388 Greenwich Street
23rd Floor New York, NY 10013, Attention: US Northeast Department, or, as to
either party, at such other address as is designated by such party in a written
notice to the other party. All such notices and other communications will, when
mailed or telecopied, be effective when deposited in the mails or telecopied,
respectively.

 

3



--------------------------------------------------------------------------------

 

13.  Guarantor’s Credit Decision, Etc.    The Guarantor has, independently and
without reliance on Citigroup and based on such documents and information as the
Guarantor has deemed appropriate, made its own credit analysis and decision to
enter into this Guaranty. The Guarantor has adequate means to obtain from each
Borrower on a continuing basis information concerning the financial condition,
operations and business of such Borrower, and the Guarantor is not relying on
Citigroup to provide such information now or in the future. The Guarantor
acknowledges that it will receive substantial direct and indirect benefit from
the extensions of credit contemplated by this Guaranty.

 

14.  Judgment.    If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in U.S. Dollars into a Non-USD
Currency, the Guarantor agrees that the rate of exchange used will be that at
which, in accordance with normal banking procedures, Citigroup could purchase
U.S. Dollars with such non-USD Currency on the business day preceding that on
which final judgment is given. The obligation of the Guarantor in respect of any
sum due hereunder will, notwithstanding any judgment in a Non-USD Currency, be
discharged only to the extent that on the date the Guarantor makes payment to
Citigroup of any sum adjudged to be so due in such Non-USD Currency, Citigroup
may, in accordance with normal banking procedures, purchase U.S. Dollars with
such Non-USD Currency; if the U.S. Dollars so purchased are less than the sum
originally due to Citigroup in U.S. Dollars, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify Citigroup against
such loss, and if the U.S. Dollars so purchased exceed the sum originally due to
Citigroup in U.S. Dollars, Citigroup agrees to remit to the Guarantor such
excess.

 

15.  Governing Law.    This Guaranty shall be governed by, and construed in
accordance with, the law of the State of New York.

 

16.  Consent to Jurisdiction,Etc.    The Guarantor irrevocably (i) submits to
the non-exclusive jurisdiction of any New York State or Federal court sitting in
New York City in any action or proceeding arising out of or relating to this
Guaranty or the Obligations, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State court or
in such Federal court, (iii) waives, to the fullest extent it may effectively do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding, and (iv) irrevocably consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to the
Guarantor at its address specified in Section 12. A final judgment in any such
action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing herein will affect Citigroup’s right to serve legal process in any other
manner permitted by law or affect Citigroup’s right to bring any action or
proceeding against the Guarantor or its property in the courts of other
jurisdictions. To the extent that the Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Guarantor irrevocably waives such immunity in respect of its obligations under
this Guaranty.

 

17.  WAIVER OF JURY TRIAL.    THE GUARANTOR IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY OR
CITIGROUP’S ACTIONS IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF.

 

Hewitt Associates LLC

 

By /S/    C.L. CONNOLLY III            

    Name: C.L. Connolly III

    Title: General Counsel

 

4



--------------------------------------------------------------------------------

 

SCHEDULE A

 

To Guaranty

Dated as of March 7, 2003

 

BORROWERS

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

    

MAXIMUM LIABILITY
FOR PRINCIPAL 

--------------------------------------------------------------------------------

Hewitt Associates S.A.

  

Argentina

    

100,000

Hewitt Associates Pty. Limited

  

Australia

    

250,000

Hewitt Associates GmbH

  

Austria

    

100,000

Hewitt Associates S.A

  

Belgium

    

250,000

Hewitt Associates

  

Canada

    

1,000,000

Hewitt Associates Limitada

  

Chile

    

200,000

Hewitt Associates Consulting Co.

  

China

    

2,000,000

Hewitt Associates LLC (Branch)

  

Hong Kong

    

3,000,000

Hewitt Associates SARL

  

France

    

500,000

Hewitt Associates GmbH

  

Germany

    

500,000

Hewitt Associates Pvt. Ltd

  

India

    

500,000

Hewitt Associates Srl.

  

Italy

    

100,000

Hewitt associates Kabushiki Gaisya

  

Japan

    

500,000

Hewitt Associates SDN. BHD

  

Malaysia

    

100,000

Hewitt Associates de Mexico S. de R. L de C. V.

         

500,000

Hewitt Heijnis & Koelman B. V.

  

Netherlands

    

1,000,000

Hewitt Associates Inc

  

Philippines

    

100,000

Hewitt Associates Sp. Zo.o

  

Poland

    

200,000

Hewitt Associates, LLC Sucursal en Portugal

  

Portugal

    

400,000

Hewitt Associates Caribe, Inc

  

Singapore

    

250,000

Hewitt Associates Korea Yuhan Hoesa Hoesa

  

South Korea

    

100,000

Hewitt Associates S.A.

  

Spain

    

250,000

Hewitt/Loneanalyser A.B.

  

Sweden

    

100,000

PRASA Hewitt S.A.

  

Switzerland

    

1,000,000

Hewitt Associates Limited

  

Thailand

    

100,000

TOTAL

         

13,100,000

 

5